Continuation of Notification of Rejection(s) and/or Objection(s) of form PTOL-413FP
#
Claims
Reference(s) (if applicable)
Rejection Statutory Basis
Brief Explanation of Rejection
2
2
WO 2018/084971A1
35 USC 102(a)(1)
The reference discloses “wherein the second communication parameter (see Para [0077]) comprises an indication to the UE to use a first bandwidth part (see Fig. 10 & Para’s [0069] i.e., operating bandwidth of the UE & [0080] i.e., configuration signaling can be received indicating a maximum number of MIMO layers for transmission on a CC (i.e., “bandwidth part”)), wherein a configured maximum number of MIMO layers of the first bandwidth part is equal to the adjusted maximum number of MIMO layers” (see Fig. 10 & Para’s [0069], [0077], & [0080])
3
3
WO 2018/08497A1
35 USC 102(a)(1)
The reference discloses “wherein the first bandwidth part is a default bandwidth part” (see Para’s [0029], [0069] i.e., the initial operating bandwidth of the UE may be a default BWP, & [0080]) “wherein the configured maximum number of MIMO layers of the first bandwidth part is equal to one (see Para’s [0077] i.e., The maximum number of MIMO layers indicated via the configuration signaling ca vary from 1 to the maximum MIMO capability of the UE on a given component carrier & [0093] i.e., total number of one MIMO layer may be used for a single codeword)

4
WO 2018/08497A1
35 USC 102(a)(1)
The reference discloses “wherein the second communication parameter comprises a maximum number of layers to receive during a connected mode discontinuous reception (CDRX) on duration” (see Para’s [0030], [0058] i.e., For example, if the device 200 is in an RRC-Connected state, where it is still connected to the RAN node as it expects to receive traffic shortly, then it may enter a state known as DRX (i.e., DRX includes on duration for receiving transmissions), [0069], & [0077], & [0096]) 
5
5
WO 2018/08497A1 (Reference A) in view of Oyman et al. US (2019/0215729) (Reference B)
35 USC 103
Ref A discloses the adjusted maximum number of MIMO layers (see Para’s [0069] & [0077]) included in  the method of claim 1, but does not disclose wherein the adjusted maximum number of MIMO layers is based at least in part on a preference indication received from the UE. However the claim feature would be rendered obvious in view of Reference B. 

Reference B discloses wherein the adjusted maximum number of MIMO layers is based at least in part on a preference indication received from the UE (see Para [0166] i.e., As an example, a UE assistance information message may be used to indicate UE assistance information to the network, such as a RAN 110 & [0168] i.e., Table 8 i.e., reducedMIMO-LayersFR2-DL indicates the UE’s preference on reduced configuration corresponding to the maximum number of downlink MIMO layers of each serving cell).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the teachings of Reference A to incorporate the user 

6
WO 2018/08497A1 (Reference A) in view of Zhang et al. US (2015/0318907) (Reference B)
35 USC 103
Reference A discloses wherein the second communication parameter comprises a MAC control element (CE) (see Para’s [0031] i.e., control channel elements (CCEs) to convey the control information & [0077] i.e., MAC signaling), wherein the adjusted maximum number of MIMO layers is based at least in part on channel conditions (see Para [0069] & [0077]). However Reference A does not disclose the number of MIMO layers is based at least in part on channel conditions. However the claim feature would be rendered obvious in view of Reference B. 

Reference B discloses the determined number of MIMO layers is based at least in part on channel conditions (see Para [0003] i.e., The RI is the number of MIMO layers suggested by the UE according to the radio condition (informally, the number of data channels suggested to be used for data transmission).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the  adjusted maximum number of MIMO layers disclosed in reference A to be based on channel conditions as disclosed in Reference B for adapting the number of MIMO layers according to the determined channel conditions in the network system. 
7
7
WO 2018/08497A1 (Reference A) in view of Zhang et al. 

The combination of Reference A in view of reference B discloses the method of claim 6, wherein the MAC CE is transmitted to the UE during a first slot (see Para’s [0030] i.e., PDCCH may include a first slot for control information, [0031] i.e., The PDCCH may use (CCEs) to convey the control information & [0077]), wherein the adjusted maximum number of MIMO layers (see Para’s [0069] & [0077]) is applicable to one or more second slots after the first slot, (see Para’s [0029-0030] i.e., the downlink transmission of PDSCH will include one or more second slots after the first slot, [0069] i.e., PDSCH & [0077] & [00101])

the method further comprising: determining a third maximum number of MIMO layers for communication with the UE, (see Para’s [0069] i.e., the previous steps of determining the maximum number of MIMO layers via DCI may be repeated based on adapting the dynamic traffic variations. Thus a third maximum number of MIMO layers may be determined & [0077])

wherein the third maximum number of MIMO layers is determined based at least in part on a change in channel conditions; (Reference A, see Par’s [0069] & Reference B, see Para [0003])

transmitting a third communication parameter to the UE, (see Fig. 10, step 1020 & Para’s [0069] & [0077])

wherein the third communication parameter indicates the third maximum number of MIMO layers, (see Fig. 10, step 1020 & Para’s [0069] & [0077])

wherein the third maximum number of MIMO layers is applicable to one or more third slots after the one or more second slots; (see Para’s [0029-0030] i.e., the downlink transmission of PDSCH will include one or more third slots after the one or more second slots, [0069] i.e., PDSCH & [0077] & [00101])

transmitting, to the UE, second downlink control information indicating a second actual number of MIMO layers less than or equal to the third maximum number of MIMO layers; (see Para [0077] i.e., the maximum number of MIMO layers which can inform the UE that the BS will schedule MIMO transmission with a number of MIMO layers (i.e., “actual number”) equal to or less than the indicated value)

and transmitting data to the UE using the second actual number of MIMO layers during the one or more third slots”, (see Para’s [0029-0030] i.e., PDSCH, [0067], [0069], [0077] i.e., MIMO transmission with the number of MIMO layers will be scheduled for transmission on the PDSCH & [0093]) 

9
WO 2018/08497A1 (Reference A) in view of (Reference B) Intel Corporation “Codeword to MIMO layer mapping and overhead reduction” R1-1704717.
35 USC 103
Reference A discloses the UE of claim 8, wherein the DCI is received from the base station during a first slot (see Para’s [0030] i.e., PDCCH may include a first slot for control information, [0031] i.e., The PDCCH may use (CCEs) to convey the control information & [0077]), wherein the adjusted maximum number of MIMO layers (see Para’s [0069] & [0077]) is applicable to one or more second slots after the first slot, (see Para’s [0029-0030] i.e., the downlink transmission of PDSCH will include one or more second slots after the first slot, [0069] i.e., PDSCH & [0077] & [00101]). wherein the processor is further configured to cause the UE to: see Para [0069]), wherein the downlink data is received during the first slot and subsequent to said depowering (see Para’s [0029] & [0069]). Reference A does not disclose repowering the at least one active receiver chain for at least a portion of a subsequent slot. However the claim feature would be rendered obvious in view of Reference B.

Reference B discloses repowering the at least one active receiver chain for at least a portion of a subsequent slot (see Pg. 2, Section 3 i.e., “Indication of the maximum number of MIMO layers” i.e., “We also note that propose signaling can be used at the UE to reduce power consumption, by autonomous turning on/off of the RF chains”).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the receiver chains which are powered off for power optimization as disclosed in reference A to be repowered based on the teachings of reference B which discloses the UE autonomously turns on or turns off the RF chains for achieving reducing power consumption.   



10
WO 2018/08497A1 (Reference A) in view of Chen et al. US (2019/0074885) (Reference B)
35 USC 103
Ref A discloses wherein the first maximum number of MIMO layers is associated with the number of codewords, (see Para’s [0077] & [0093]). However Reference A does not disclose indicate to the base station a number of codewords supported 
Reference B discloses indicate to the base station a number of codewords supported by the UE (see Para [0105] i.e., The terminal further reports a corresponding Rank Indicator (RI) and channel quality indicator (CQI) together with the PMI, so that the base station determines the number of codewords, and the number of transmission layers for downlink transmission). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the teachings of reference A to perform indicating to the base station a number of codewords supported by the UE as disclosed in Chen for efficiently allocating the first maximum number of MIMO layers associated with the number of codewords.









11
WO 2018/08497A1 (Reference A) in view of Chen et al. US (2019/0074885) (Reference B), and further in view of Oyman et al. US (2019/0215729) (Reference C)
35 USC 103
The combination of Reference A in view of Reference B discloses the UE of claim 10, but does not disclose further configured to: indicate to the base station a preferred maximum number of MIMO layers, wherein the adjusted maximum number of MIMO layers is equal to the preferred maximum number of MIMO layers. However the claim features would be rendered obvious in view of Reference C. 

Reference C discloses indicate to the base station a preferred maximum number of MIMO layers, (see Para [0166] i.e., As an example, a UE assistance information message may be used to indicate UE assistance information to the network, such as a RAN 110 & [0168] i.e., Table 8 i.e., reducedMIMO-LayersFR2-DL indicates the UE’s preference on reduced configuration corresponding to the maximum number of downlink MIMO layers of each serving cell).

wherein the adjusted maximum number of MIMO layers is equal to the preferred maximum number of MIMO layers (see Para [0166] i.e., As an example, a UE assistance information message may be used to indicate UE assistance information to the network, such as a RAN 110 & [0168] i.e., Table 8 i.e., reducedMIMO-LayersFR2-DL indicates the UE’s preference on reduced configuration (i.e., “adjusted maximum number of MIMO layers”) corresponding to the maximum number of downlink MIMO layers of each serving cell).
Therefore it would have been obvious to one of ordinary skill in the art for the teachings of Reference A in view of Reference B to include indicating to the base station a preferred maximum number of MIMO layers as disclosed in Reference C for adjusting the maximum number of MIMO layers according to the preference of the user. 

12
WO 2018/08497A1 (Reference A) in view of Chen et al. US (2019/0074885) (Reference B),  further in view of Oyman et al. US (2019/0215729) (Reference C, and further in view of Zhang et al. US (2015/0318907) (Reference D)
35 USC 103
Reference A discloses performing one or more measurements of channel conditions (see Para’s [0030] i.e., Typically, downlink scheduling may be performed at any of the RAN nodes 111 and 112 based on channel quality information fed back from any of the UEs 101 and 102, [0069], & [0073]), but does not disclose wherein the preferred maximum number of MIMO layers is based on the one or more measurements of channel conditions. However the claim features would be rendered obvious in view of Reference D.

Reference D discloses wherein the preferred maximum number of MIMO layers is based on one or more measurements of channel conditions (see Para [0003] i.e., The RI is the number of MIMO layers suggested by the UE according to the radio condition (informally, the number of data channels suggested to be used for data transmission).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the preferred maximum number of MIMO layers as disclosed in Reference A in view of Reference B, and further in view of Reference C to be based on one or more measurements of channel conditions as disclosed in Reference D for adapting the number of MIMO layers according to the determined channel conditions in the network system.


13
WO 2018/084971A1 (Reference A) in view of ANG et al. US (2019/0090299) (Reference B)
35 USC 103
Reference A discloses the UE of claim 8, wherein the adjusted number of MIMO layers is determined (see Para’s [0069] & [0077]), but does not disclose wherein the adjusted maximum number of MIMO layers is determined based on both: a DRX inactivity timer; and a BWP inactivity timer. However the claim features would be rendered obvious in view of Reference B. 

Reference B discloses determining an adjusted number of MIMO layers (see Para [0041] i.e., UE may selectively transition from a first bandwidth part to a second bandwidth…The second bandwidth part transition leads to a higher quantity of MIMO layers than the first bandwidth part (i.e., adjusted number of MIMO layers when switching to first BWP)).

 
Based on both a DRX inactivity timer (see Para [0117] i.e., activate inactivity timer associated with a DRX cycle & [0150]); and a BWP inactivity timer (see Para [0117] & [0150] i.e., In some aspects, UE 120 may activate an inactivity timer, a bandwidth part timer, and/or the like associated with a DRX cycle after receiving the PDSCH. As shown by reference number 1420, based at least in part on expiration of the bandwidth part timer, UE 120 may determine that the bandwidth part timer is expired and may switch to the first bandwidth part (e.g., a default bandwidth part).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the adjusted number of MIMO layers determined in Reference A to be based on using both a DRX inactivity timer and a bandwidth part inactivity timer as disclosed in Reference B for efficiently 


14
WO 2018/084971A1 
35 USC 102(a)(1)
Independent claim 14 which recites similar features to independent claim 1 is also rejected for the same reasons as claim 1. The remaining claim features in claim 14 of “determine, based on the first communication parameter, a static maximum number of MIMO layers” (see Para [0077]), “determine, based on the second communication parameter (see Para [0077]), a dynamic maximum number of MIMO layers” (see Para [0069] i.e., the previous steps of determining the maximum number of MIMO layers via DCI may be repeated based on adapting to the dynamic traffic variations. Thus a dynamic maximum number of MIMO layers may be determined  & [0077])
“Depower at least a first receiver chain of a plurality of receiver chains based on the dynamic maximum number of MIMO layers” (see Para’s [0069] & [0077]) “wherein a first subset of the plurality of receiver chains remain powered” (see Para’s [0069] i.e., To facilitate power efficient UE operation (e.g., by turning off some of the receiving chains of transceiver circuitry 420 (i.e., a first subset of the plurality of receiver chains will remain powered for receiving the adjusted MIMO layers), see Para’s [0069] & [0077]).
“receive data from the base station using the first subset of the plurality of receiver chains” (see Para’s [0069] & [0077])  
15
15
WO 2018/084971A1 

Reference A discloses determining the dynamic maximum number of MIMO layers see Para’s [0069] & [0077]), but does not disclose the dynamic maximum number of MIMO layers is further based on at least one inactivity timer. However the claim feature would be rendered obvious in view of Reference B. 

Reference B discloses determining a dynamic maximum number of MIMO layers (see Para [0041] i.e., UE may selectively transition from a first bandwidth part to a second bandwidth…The second bandwidth part transition leads to a higher quantity of MIMO layers than the first bandwidth part)).

the dynamic maximum number of MIMO layers is further based on at least one inactivity timer (see Para’s [0117] & [0150] i.e., In some aspects, UE 120 may activate an inactivity timer, a bandwidth part timer, and/or the like associated with a DRX cycle after receiving the PDSCH. As shown by reference number 1420, based at least in part on expiration of the bandwidth part timer, UE 120 may determine that the bandwidth part timer is expired and may switch to the first bandwidth part (e.g., a default bandwidth part).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the adjusted maximum number of MIMO layers determined in Reference A to be based on using a DRX inactivity timer as disclosed in Reference B for efficiently determining the appropriate maximum number of MIMO layers for the UE. 


16
WO 2018/084971A1 (Reference A) in view of ANG et al. US (2019/0090299) (Reference B)
35 USC 103
The combination of Reference A in view of Reference B discloses the apparatus of claim 15, wherein the at least one inactivity timer includes a BWP inactivity timer (see Reference B Para’s [0117] & [0150] i.e., bandwidth part timer) and the second communication parameter includes a maximum number of layers for a first BWP (Reference A, see Para’s [0069], [0077] & [0080])
17
17
WO 2018/084971A1 (Reference A) in view of ANG et al. US 

The combination of Reference A in view of Reference B discloses the apparatus of claim 16, wherein the second communication parameter further includes a maximum number of layers for a second BWP (Reference A, see Fig. 10, step 1020 & Para’s [0069] i.e., adapt the operating bandwidth of the UE to traffic demands, [0077] & [0080])

18
WO 2018/084971A1 (Reference A) in view of ANG et al. US (2019/0090299) (Reference B)
35 USC 103
The combination of Reference A in view of Reference B discloses the apparatus of claim 17, wherein the at least one inactivity timer further includes a DRX inactivity timer (Reference B, see Para’s [0117] & [0150]), wherein the second communication parameter further includes a maximum number of layers for a connected reception (CDRX) on duration (Reference A, see Para’s [0058] i.e., For example, if the device 200 is in an RRC-Connected state, where it is still connected to the RAN node as it expects to receive traffic shortly, then it may enter a state known as DRX (i.e., DRX includes on duration for receiving transmissions) [0077])
19
19
WO 2018/084971A1
35 USC 102(a)(1)
The reference discloses the apparatus of claim 14, “wherein the first communication parameter includes maxNrofCodeWordsScheduledByDCI indicating one code word” (see Para’s [0077] i.e., DCI, [0093] i.e., a single codeword can be used for downlink, [0073] i.e., For example, if the indicated maximum number of MIMO layers corresponds to a single codeword, the number of MCS, RV, NDI, and HARQ process identity in DCI can be equal to one  [0110]), wherein the second communication parameter includes a media access control (MAC) control element (CE) indicating the dynamic maximum number of MIMO layers is less than 4 (see Para’s [0031], [0077], & [0093] i.e., total number of one or two MIMO layers)

20
WO 2018/084971A1
35 USC 102(a)(1)
Reference A discloses the apparatus of claim 14, wherein the processor is further configured to cause the wireless device to:
Receive a further communication parameter from the base station (see Para’s [0069] & [0077]), wherein the further communication parameter is received via a MAC control element (CE), (see Para’s [0031] & [0077]); adjust the dynamic maximum number of MIMO layers based on the further communication parameter (see Para’s [0069], [0077], & [0080]); depower at least a further receiver chain of the plurality of receiver chains based on the adjustment to the dynamic maximum number of MIMO layers, (see Para’s [0069] i.e., turning off some of the receiving chains of transceiver circuitry 420 based on the adjustment may include depowering a further receiver chain based on the optimization & [0077]); and receive second data from the base station using at least a second subset of the plurality of receiver chains (see Para’s [0069] i.e., PDSCH & [0077]), wherein the second subset contains fewer receiver chains than the first subset (see Para’s [0069] i.e., turning off some of the receiving chains of transceiver circuitry 420 based on the adjustment may contain fewer receiver than the previous adjustment & [0077])








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADNAN BAIG/
Primary Examiner, Art Unit 2461